Judgments, Supreme Court, New York County (William A. Wetzel, J.), rendered January 13, 2004, convicting defendant, after a jury trial, of attempted rape in the first degree and two counts of sexual abuse in the first degree, and sentencing him to an aggregate term of 10 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s application for assignment of new counsel, made as jury selection was about to commence. After receiving a suitable opportunity to be heard, defendant failed to establish good cause for such a substitution (see People v Sides, 75 NY2d 822 [1990]). Defendant’s vague and conclusory complaint about his attorney amounted to nothing more than an assertion that the attorney was “interrogating” and “not taking a liking” to his client. Furthermore, counsel went on to provide effective assistance at the trial, without any further complaint from defendant. Concur—Andrias, J.P., Saxe, Nardelli and Catterson, JJ.